

	

		II

		109th CONGRESS

		1st Session

		S. 1741

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Voinovich (for

			 himself and Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To amend the Robert T. Stafford Disaster Relief and

		  Emergency Assistance Act to authorize the President to carry out a program for

		  the protection of the health and safety of residents, workers, volunteers, and

		  others in a disaster area.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Disaster Area Health and

			 Environmental Monitoring Act of 2005.

		2.Protection of

			 health and safety of individuals in a disaster areaTitle IV of the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act is amended by inserting after section 408

			 (42 U.S.C.

			 5174) the following:

			

				409.Protection of

				health and safety of individuals in a disaster area

					(a)DefinitionsIn

				this section:

						(1)IndividualThe

				term individual includes—

							(A)a worker or

				volunteer who responds to a disaster, including—

								(i)a

				police officer;

								(ii)a

				firefighter;

								(iii)an emergency

				medical technician;

								(iv)any

				participating member of an urban search and rescue team; and

								(v)any other relief

				or rescue worker or volunteer that the President determines to be

				appropriate;

								(B)a worker who

				responds to a disaster by assisting in the cleanup or restoration of critical

				infrastructure in and around a disaster area;

							(C)a person whose

				place of residence is in a disaster area;

							(D)a person who is

				employed in or attends school, child care, or adult day care in a building

				located in a disaster area; and

							(E)any other person

				that the President determines to be appropriate.

							(2)ProgramThe

				term program means a program described in subsection (b) that is

				carried out for a disaster area.

						(3)Substance of

				concernThe term substance of concern means a

				chemical or other substance that is associated with potential acute or chronic

				human health effects, the risk of exposure to which could potentially be

				increased as the result of a disaster, as determined by the President.

						(b)Program

						(1)In

				generalIf the President determines that 1 or more substances of

				concern are being, or have been, released in an area declared to be a disaster

				area under this Act, the President may carry out a program for the protection,

				assessment, monitoring, and study of the health and safety of individuals to

				ensure that—

							(A)the individuals

				are adequately informed about and protected against potential health impacts of

				any substance of concern and potential mental health impacts in a timely

				manner;

							(B)the individuals

				are monitored and studied over time, including through baseline and followup

				clinical health examinations, for—

								(i)any short- and

				long-term health impacts of any substance of concern; and

								(ii)any mental

				health impacts;

								(C)the individuals

				receive health care referrals as needed and appropriate; and

							(D)information from

				any such monitoring and studies is used to prevent or protect against similar

				health impacts from future disasters.

							(2)ActivitiesA

				program under paragraph (1) may include such activities as—

							(A)collecting and

				analyzing environmental exposure data;

							(B)developing and

				disseminating information and educational materials;

							(C)performing

				baseline and followup clinical health and mental health examinations and taking

				biological samples;

							(D)establishing and

				maintaining an exposure registry;

							(E)studying the

				short- and long-term human health impacts of any exposures through

				epidemiological and other health studies; and

							(F)providing

				assistance to individuals in determining eligibility for health coverage and

				identifying appropriate health services.

							(3)TimingTo

				the maximum extent practicable, activities under any program established under

				paragraph (1) (including baseline health examinations) shall be commenced in a

				timely manner that will ensure the highest level of public health protection

				and effective monitoring.

						(4)Participation

				in registries and studies

							(A)In

				generalParticipation in any registry or study that is part of a

				program under paragraph (1) shall be voluntary.

							(B)Protection of

				privacyThe President shall take appropriate measures to protect

				the privacy of any participant in a registry or study described in subparagraph

				(A).

							(5)Cooperative

				agreements

							(A)In

				generalThe President may carry out a program under paragraph (1)

				through a cooperative agreement with a medical institution, including a local

				health department, or a consortium of medical institutions.

							(B)Selection

				criteriaTo the maximum extent practicable, the President shall

				select to carry out a program under paragraph (1) a medical institution or a

				consortium of medical institutions that—

								(i)is located

				near—

									(I)the disaster area

				with respect to which the program is carried out; and

									(II)any other area

				in which there reside groups of individuals that worked or volunteered in

				response to the disaster; and

									(ii)has appropriate

				experience in the areas of environmental or occupational health, toxicology,

				and safety, including experience in—

									(I)developing

				clinical protocols and conducting clinical health examinations, including

				mental health assessments;

									(II)conducting

				long-term health monitoring and epidemiological studies;

									(III)conducting

				long-term mental health studies; and

									(IV)establishing and

				maintaining medical surveillance programs and environmental exposure or disease

				registries.

									(6)Involvement

							(A)In

				generalIn establishing and maintaining a program under paragraph

				(1), the President shall involve interested and affected parties, as

				appropriate, including representatives of—

								(i)Federal, State,

				and local government agencies;

								(ii)groups of

				individuals that worked or volunteered in response to the disaster in the

				disaster area;

								(iii)local

				residents, businesses, and schools (including parents and teachers);

								(iv)health care

				providers; and

								(v)other

				organizations and persons.

								(B)CommitteesInvolvement

				under subparagraph (A) may be provided through the establishment of an advisory

				or oversight committee or board.

							(7)PrivacyThe

				President shall carry out each program under paragraph (1) in accordance with

				regulations relating to privacy promulgated under section 264(c) of the

				Health Insurance Portability and Accountability

				Act of 1996 (42 U.S.C. 1320d–2 note;

				Public Law

				104–191).

						(c)ReportsNot

				later than 1 year after the establishment of a program under subsection (b)(1),

				and every 5 years thereafter, the President, or the medical institution or

				consortium of such institutions having entered into a cooperative agreement

				under subsection (b)(5), shall submit to the Secretary of Homeland Security,

				the Secretary of Health and Human Services, the Secretary of Labor, the

				Administrator of the Environmental Protection Agency, and appropriate

				committees of Congress a report on programs and studies carried out under the

				program.

					.

		3.National Academy

			 of Sciences report on disaster area health and environmental protection and

			 monitoring

			(a)In

			 generalThe Secretary of Homeland Security, the Secretary of

			 Health and Human Services, and the Administrator of the Environmental

			 Protection Agency shall jointly enter into a contract with the National Academy

			 of Sciences to conduct a study and prepare a report on disaster area health and

			 environmental protection and monitoring.

			(b)ExpertiseThe

			 report under subsection (a) shall be prepared with the participation of

			 individuals who have expertise in—

				(1)environmental

			 health, safety, and medicine;

				(2)occupational

			 health, safety, and medicine;

				(3)clinical

			 medicine, including pediatrics;

				(4)toxicology;

				(5)epidemiology;

				(6)mental

			 health;

				(7)medical

			 monitoring and surveillance;

				(8)environmental

			 monitoring and surveillance;

				(9)environmental and

			 industrial hygiene;

				(10)emergency

			 planning and preparedness;

				(11)public outreach

			 and education;

				(12)State and local

			 health departments;

				(13)State and local

			 environmental protection departments;

				(14)functions of

			 workers that respond to disasters, including first responders; and

				(15)public health

			 and family services.

				(c)ContentsThe

			 report under subsection (a) shall provide advice and recommendations regarding

			 protecting and monitoring the health and safety of individuals potentially

			 exposed to any chemical or other substance associated with potential acute or

			 chronic human health effects as the result of a disaster, including advice and

			 recommendations regarding—

				(1)the establishment

			 of protocols for the monitoring of and response to chemical or substance

			 releases in a disaster area for the purpose of protecting public health and

			 safety, including—

					(A)chemicals or

			 other substances for which samples should be collected in the event of a

			 disaster, including a terrorist attack;

					(B)chemical- or

			 substance-specific methods of sample collection, including sampling

			 methodologies and locations;

					(C)chemical- or

			 substance-specific methods of sample analysis;

					(D)health-based

			 threshold levels to be used and response actions to be taken in the event that

			 thresholds are exceeded for individual chemicals or other substances;

					(E)procedures for

			 providing monitoring results to—

						(i)appropriate

			 Federal, State, and local government agencies;

						(ii)appropriate

			 response personnel; and

						(iii)the

			 public;

						(F)responsibilities

			 of Federal, State and local agencies for—

						(i)collecting and

			 analyzing samples;

						(ii)reporting

			 results; and

						(iii)taking

			 appropriate response actions; and

						(G)capabilities and

			 capacity within the Federal Government to conduct appropriate environmental

			 monitoring and response in the event of a disaster, including a terrorist

			 attack; and

					(2)other issues as

			 specified by the Secretary of Homeland Security, the Secretary of Health and

			 Human Services, and the Administrator of the Environmental Protection

			 Agency.

				(d)Authorization

			 of appropriationsThere are authorized to be appropriated such

			 sums as are necessary to carry out this section.

			4.Predisaster hazard

			 mitigationSection 203(m) of

			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act

			 (42 U.S.C.

			 5133(m)) is amended by striking December 31,

			 2003 and inserting September 30, 2007.

		

